         Case 2:19-cr-00548-CMR Document 50 Filed 05/14/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
UNITED STATES OF AMERICA             :
                                     :
      v.                             : CRIMINAL ACTION NO. 19-548
                                     :
DIMITRE HADJIEV                      :
            Defendant.               :

                                            ORDER

       AND NOW, this 14th day of May 2020, upon consideration of Defendant Dimitre

Hadjiev’s Motion for Release from Custody Based on Changed Circumstances; New Covid-19

Public Health Concerns [Doc. No. 29], the government’s response [Doc. No. 31], Hadjiev’s

related filings, and after a telephone conference and hearing on the Motion, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby ORDERED that the Motion is

DENIED without prejudice.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ________________________
                                                     CYNTHIA M. RUFE, J.
